 

Exhibit 10.1

 



AMENDMENT NO. 4 TO SENIOR

SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 4 TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) dated as of February 22, 2019 (the “Effective Date”), is made with
respect to the Senior Secured Revolving Credit Agreement, dated as of October
17, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CAPITALA FINANCE CORP., a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to the Credit Agreement as lenders (the
“Lenders”) and ING CAPITAL LLC, as administrative agent for the Lenders under
the Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and the Lenders
signatory hereto and the Administrative Agent have agreed to do so on the terms
and subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date, and subject to the terms and conditions set
forth below, the Credit Agreement is hereby amended as follows:

 

(a) Section 6.07(a) of the Credit Agreement is hereby amended by deleting
“$195,000,000” in clause (ii)(x) thereof and replacing it with “$150,000,000.”

 

(b) Section 6.07(b) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.00 to 1 at any time.”

 



 

 

 

SECTION II FEES

 

2.1       Fees. The Borrower agrees to pay to the Administrative Agent for
account of each Lender executing this Amendment an amendment fee equal to 0.075%
of such Lender’s Revolving Credit Exposure and unused Commitments as of the
Effective Date.  Such fee shall be fully earned, due and payable on the
Effective Date.  The Borrower agrees that, once paid, the fees or any part
thereof payable hereunder shall not be refundable under any circumstances,
regardless of whether the transactions contemplated by this Amendment are
consummated, shall not be creditable against any other fee or amount payable to
the Administrative Agent or any Lender, and shall not be subject to counterclaim
or setoff for, or be otherwise affected by, any claim or dispute the Borrower
may have.

 

SECTION III MISCELLANEOUS

 

3.1.       Conditions to Effectiveness of Amendment. Each of the following shall
be a condition precedent (unless a condition shall have been waived in
accordance with Section 9.02 of the Credit Agreement) to the effectiveness of
this Amendment:

 

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

 

(1) Executed Counterparts. From each of the Lenders, the Administrative Agent
and the Borrower, either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in Sections 3.1(b) through (e) of this Amendment.

 

(b) Default. After giving effect to the amendments in Section 1 of this
Amendment, no Default or Event of Default shall have occurred and be continuing
under the Credit Agreement or this Amendment, nor any default or event of
default that permits acceleration of any Material Indebtedness, immediately
before or after giving effect to this Amendment, any incurrence of Indebtedness
hereunder or thereunder and the use of proceeds hereof or thereof on a pro forma
basis.

 

(c) Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07 of the Credit Agreement (as amended
hereby) at the time of the Effective Date.

 

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
and any other evidence reasonably requested by and reasonably satisfactory to
the Administrative Agent as to compliance with all material legal and regulatory
requirements applicable to the Borrower, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding this Amendment
or any transaction being financed with the proceeds of the Loans shall be
ongoing.

 



 

 

 

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that relates to this Amendment or that
could reasonably be expected to have a Material Adverse Effect.

 

(f) Fees and Expenses. The Borrower shall have paid in full, to the extent not
paid pursuant to Section 2.09 of the Credit Agreement, to the Administrative
Agent and the Lenders all fees and expenses (including reasonable legal fees to
the extent invoiced) related to this Amendment or the Credit Agreement owing on
or prior to the Effective Date (including without limitation the fees and
expenses contemplated by Sections 2 and 3.5 of this Amendment).

 

(g) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

3.2.       Post-Closing Covenant. The Borrower shall, no later than April 1,
2019 (or such later date as agreed to by the Administrative Agent in its
reasonable discretion), cause CapitalSouth Partners Fund II Limited Partnership
to (x) repay and terminate in full all of its outstanding SBA Indebtedness and
any Permitted SBIC Guarantee provided in respect thereof and (y) become a
Subsidiary Guarantor (and, thereby, an “Obligor”) under the Guarantee and
Security Agreement pursuant to a Guarantee Assumption Agreement in accordance
with Section 5.08(a) of the Credit Agreement and to deliver such proof of
corporate or other action, incumbency of officers, opinions of counsel and other
documents as the Administrative Agent shall have reasonably requested.

 

3.3.       Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower, and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms. The Credit Agreement, as amended by
this Amendment, constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.

 

(b) After giving effect to the amendments in Section 1 of this Amendment, the
representations and warranties set forth in Article 3 of the Credit Agreement as
amended by this Amendment and the representations and warranties in each other
Loan Document (in each case, as amended hereby) are true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the Effective Date or as to any such representations
and warranties that refer to a specific date, as of such specific date, with the
same effect as though made on and as of the Effective Date.

 



 

 

 

(c) After giving effect to the amendments in Section 1 of this Amendment, no
Default or Event of Default has occurred or is continuing under the Credit
Agreement.

 

3.4.       Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall become effective as provided in
Section 3.1, and thereafter shall be binding upon and inure to the benefit of
the parties thereto and the respective successors and assigns as permitted under
the Credit Agreement. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

3.5.       Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

3.6.       GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

3.7.       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUALWAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

3.8.       Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.

 



 

 

 

3.9.       Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower

under the Credit Agreement or any other Loan Document, and, except as expressly
set forth herein, shall not alter, modify, amend or in any way affect any of the
other terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Person to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions amended herein of the
Credit Agreement. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

3.10.       Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, the Borrower hereby, as of the Effective
Date, (i) consents to this Amendment and the transactions contemplated hereby,
(ii) agrees that the Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (iii) affirms its obligations
under the Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Guarantee and Security Agreement), and (iv) acknowledges and affirms that
such grant is in full force and effect in respect of, and to secure, the Secured
Obligations (as defined in the Guarantee and Security Agreement).

 

3.11.       Release. The Borrower hereby acknowledges and agrees that: (a)
neither it nor any of its Affiliates has any claim or cause of action against
the Administrative Agent, the Collateral Agent or any Lender (or any of their
respective Affiliates, officers, directors, employees, attorneys, consultants or
agents) under the Credit Agreement and the other Loan Documents (and each other
document entered into in connection therewith) and the transactions contemplated
thereby, and (b) the Administrative Agent, the Collateral Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Obligors and their Affiliates under the Credit Agreement and
the other Loan Documents (and each other document entered into in connection
therewith) that are required to have been performed on or prior to the date
hereof. Accordingly, for and in consideration of the agreements contained in
this Amendment and other good and valuable consideration, the Borrower (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge the
Administrative Agent, the Collateral Agent, each Lender and each of their
respective Affiliates, officers, directors, employees, attorneys, consultants
and agents (collectively, the “Released Parties”) from any and all debts,
claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the date hereof
directly arising out of, connected with or related to this Amendment, the Credit
Agreement or any other Loan Document (or any other document entered into in
connection therewith), or any act, event or transaction related or attendant
thereto, or the agreements of the Administrative Agent, the Collateral Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of the Borrower, or the making of any Loans or other advances,
or the management of such Loans or advances or the Collateral.

 

[Signature pages follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

  CAPITALA FINANCE CORP.               By: /s/ Stephen A. Arnall     Stephen A.
Arnall       Chief Financial Officer

  

 

 

 

  ING CAPITAL LLC,   as Administrative Agent and a Lender               By: /s/
Patrick Frisch     Patrick Frisch       Managing Director         By: /s/ Grace
Fu     Grace Fu       Director

 

 

 

 

 

  capital bank, a division of FIRST TENNESSEE BANK NATIONAL ASSOCIATION   as a
Lender               By /s/ Michael Privette     Michael Privette     Vice
President

 

 

 

 

  first bank,   as a Lender               By /s/ Michael R. Wollinger    
Michael R. Wollinger     Senior Vice President

 

 

 

 

  FIRST NATIONAL BANK OF PENNSYLVANIA,   as a Lender               By /s/
Charles W. Jones     Charles W. Jones     Senior Vice President

  

 

 

 

  PINNACLE BANK,   as a Lender               By /s/ Mark D. Crum     Mark D.
Crum     Senior Vice President

  

 

 

 

  South state bank,   as a Lender               By /s/ Stephen C. Lyon    
Stephen C. Lyon     Senior Vice President

 



 

